UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 26, 2015 OXIS INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 000-08092 94-1620407 (State or other Jurisdiction of Incorporation or organization) (Commission File Number) (IRS Employer I.D. No.) 4830 West Kennedy Blvd Suite 600 Tampa, FL 33609 Phone: (310) 860-5184 (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) N/A (Former name, former address and former fiscal year, if changed since last report) ITEM 8.01 Other Events OXIS International, Inc. (the “Company”) is furnishing this Current Report on Form 8-K in connection with the disclosure of information, in the form of the textual information from a slide presentation (the “Presentation”) the Company deems to be important to its securities holders.A copy of the Presentation is furnished herewith as Exhibit 99.1. The Company does not have, and expressly disclaims, any obligation to release publicly any updates or any changes in our expectations or any change in events, conditions, or circumstances on which any forward-looking statement in the Presentation is based.The text of this Current Report on Form 8-K and the attached Presentation is also available on the Company’s website. ITEM 9.01 Exhibit Exhibit No. Exhibit Description OXIS International, Inc.’s presentation dated October 26, 2015 SIGNATURE PAGE Pursuant to the requirement of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oxis International, Inc. Dated: October 26, 2015 By: /s/Anthony J. Cataldo Anthony J. Cataldo Chief Executive Officer 2
